This original proceeding in discipline was filed on February 1, 1989, by Stanton A. Hazlett, deputy disciplinary administrator, against Lyle W. Britt, an attorney admitted to the practice of law in Kansas. The complaint alleged that respondent violated Canons 1, 2, 5, 6, and 7 of the Code of Professional Responsibility, Supreme Court Rule 225 (1988 Kan. Ct. R. Annot. 142).
A hearing before a panel of the Kansas Board for Discipline of Attorneys was set for March 8,1989, and, by letter dated March 7, 1989, respondent voluntarily surrendered his license to practice law in the State of Kansas pursuant to Supreme Court Rule 217 (1988 Kan. Ct. R. Annot. 133).
The Court, being fully advised, finds that the surrender of the license to practice law by the respondent should be accepted and that respondent should be disbarred from the practice of law in Kansas.
It is Therefore Ordered that Lyle W. Britt be and he is hereby disbarred from the practice of law in the State of Kansas, and the clerk of the appellate courts is directed to strike the name of Lyle W. Britt from the roll of attorneys authorized to practice law in the State of Kansas, pursuant to Supreme Court Rule 217.
*2Effective this 8th day of May, 1989.
It is Further Ordered that Lyle W. Britt shall forthwith forward, or cause to be forwarded, to the clerk of the appellate courts his certificate of admission to practice law in the State of Kansas.
It is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein are assessed to the respondent, and that the respondent shall forthwith comply with Rule 218 (1988 Kan. Ct. R. Annot. 134).